Citation Nr: 1641525	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held before a Decision Review Officer at the RO in February 2014, and a videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  Transcripts of both hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has contended that he has heart disease as a result of herbicide exposure during his service in Thailand from January 1968 to November 1968 as a cook at Camp Vayama.  He has also contended that he had herbicide exposure from trips to U-Tapao Royal Thai Air Force Base (AFB), as well as from stepping foot in Vietnam during a brief stop on the way to his assignment in Thailand.

The record shows that the RO has started additional development that appears to be related to the Veteran's claimed herbicide exposure for a new claim; however, it does not appear that this development has been completed.  See August 2016 and September 2016 3101 printouts.  Because this development is relevant to the claim on appeal, the Board finds that a decision on the claim at this time would be premature, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  After completing the development started in August 2016 for the Veteran's claimed herbicide exposure (appears to be for a March 2016 new claim), the AOJ should review the claims file to determine whether any further development is necessary in relation to the heart disease claim on appeal.  See August 2016 and September 2016 3101 printouts (indicating that a Joint Services Records Research Center (JSRRC) request for Thailand service was initiated, but that a request may need to be revised and re-submitted based on the JSRRC response and pending JSRRC request for verification of Vietnam service).

The Veteran has provided various statements as to his claimed herbicide exposure related to his assignment and duties as a cook at Camp Vayama in Thailand and trips to U-Tapao Royal Thai AFB while assigned to Camp Vayama, as well as from stepping foot in Vietnam during a brief stop on the way to his assignment in Thailand.  See, e.g., April 2013, May 2013, February 2014, and April 2016 written statements and February 2014 DRO Hrg. Tr. and July 2016 Bd. Hrg. Tr.  His service records show that he served as a cook while he was stationed in Thailand from January 1968 to November 1968; he was assigned to the 562nd Maintenance Company (Lt) and the "HHD USAASH."  See, e.g., record of assignments in service personnel records.

All attempts and responses should be documented in the claims file.

2.  The case should then be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

